
	
		II
		111th CONGRESS
		2d Session
		S. 3467
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 9, 2010
			Mr. Schumer (for
			 himself, Ms. Collins, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require a Northern Border
		  Counternarcotics Strategy.
	
	
		1.Short titleThis Act may be cited as the
			 Northern Border Counternarcotics
			 Strategy Act of 2010.
		2.Northern Border Counternarcotics
			 StrategyThe Office of
			 National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469;
			 120 Stat. 3502) is amended by inserting after section 1110 the
			 following:
			
				1110A.Requirement for Northern Border
				Counternarcotics Strategy
					(a)DefinitionsIn this section, the terms
				appropriate congressional committees, Director, and
				National Drug Control Program agency have the meanings given those
				terms in section 702 of the Office of National Drug Control Policy
				Reauthorization Act of 1998 (21 U.S.C. 1701).
					(b)StrategyNot later than 180 days after the date of
				enactment of this section, and every 2 years thereafter, the Director, in
				consultation with the head of each relevant National Drug Control Program
				agency and relevant officials of States, local governments, tribal governments,
				and the governments of other countries, shall develop a Northern Border
				Counternarcotics Strategy and submit the strategy to—
						(1)the appropriate congressional
				committees;
						(2)the Committee on Armed Services and the
				Committee on Homeland Security and Governmental Affairs of the Senate;
				and
						(3)the Committee on Armed Services and the
				Committee on Homeland Security of the House of Representatives.
						(c)PurposesThe Northern Border Counternarcotics
				Strategy shall—
						(1)set forth the strategy of the Federal
				Government for preventing the illegal trafficking of drugs across the
				international border between the United States and Canada, including through
				ports of entry and between ports of entry on the border;
						(2)state the specific roles and
				responsibilities of each relevant National Drug Control Program agency for
				implementing the strategy;
						(3)identify the specific resources required to
				enable the relevant National Drug Control Program agencies to implement the
				strategy; and
						(4)reflect the unique nature of small
				communities along the international border between the United States and
				Canada, ongoing cooperation and coordination with Canadian law enforcement
				authorities, and variations in the volumes of vehicles and pedestrians crossing
				through ports of entry along the international border between the United States
				and Canada.
						(d)Specific content related to cross-Border
				Indian reservationsThe
				Northern Border Counternarcotics Strategy shall include—
						(1)a strategy to end the illegal trafficking
				of drugs through Indian reservations that include land or waters located on
				both sides of the international border between the United States and Canada;
				and
						(2)recommendations for additional assistance,
				if any, needed by tribal law enforcement agencies relating to the
				strategy.
						(e)Limitation
						(1)In generalThe Northern Border Counternarcotics
				Strategy shall not change the authority of any Federal agency and this section
				shall not be construed to amend or modify any law governing interagency
				relationships.
						(2)RecommendationsThe Northern Border Counternarcotics
				Strategy may include recommendations regarding changes to the authority of
				Federal agencies and amendments to the law governing interagency
				relationships.
						(3)Legitimate trade and travelThe Northern Border Counternarcotics
				Strategy shall be designed to promote, and not hinder, legitimate trade and
				travel.
						(f)Treatment of classified or law enforcement
				sensitive information
						(1)In generalThe Northern Border Counternarcotics
				Strategy shall be submitted in unclassified form and shall be available to the
				public.
						(2)AnnexThe Northern Border Counternarcotics
				Strategy may include an annex containing any classified information or
				information the public disclosure of which, as determined by the Director or
				the head of any relevant National Drug Control Program agency, would be
				detrimental to the law enforcement or national security activities of any
				Federal, State, local, or tribal
				agency.
						.
		
